Citation Nr: 1403914	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-08 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to an initial compensable disability evaluation for right knee patellar tendonitis.

3.  Entitlement to an initial compensable disability evaluation for bilateral pes planus.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from August 2000 to February 2010. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  
 
This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to initial compensable disability evaluations for service-connected bilateral pes planus and right knee patellar tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran does not have a current left shoulder disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

The Veteran's service treatment records are negative for complaints of or treatment for a left shoulder disability, although treatment for a right shoulder disability is noted.  At the Veteran's separation physical in October 2009, no disability of the upper extremities was noted, although the Veteran did report a history of a right shoulder disability.

There are no VA or private medical records indicating that the Veteran has received treatment for a left shoulder disability post service.

In January 2010, the Veteran was afforded a VA examination of his left shoulder.  At that time, he reported an approximate two year history of left shoulder pain and locking after playing baseball or softball.  He treated these symptoms with ice and they resolved after a few hours.  He told the examiner that the only time he had any problems with his left shoulder was after playing sports and his pains resolved about two hours later with icing.  He denied any limitation of motion or activities due to his left shoulder.  

On examination, there no tenderness, crepitation, swelling, redness, or discoloration were noted.  On active, passive, and repetitive motion, abduction was 175 degrees, flexion was 175 degrees, extension was 50 degrees, and internal and external rotation were 80 degrees.  No pain was observed throughout the range of motion, and the examiner noted that the Veteran's range of motion should be considered normal for a man of his stature.  The examiner indicated that it was possible that the Veteran would experience some limitation of motion during flare-ups, depending on the activity performed, but that these would likely be brief in nature.  Muscle strength was normal and sensation was intact.  No weakness or muscle atrophy was noted, and deep tendon reflexes were normal.  An x-ray of the left shoulder was normal.  The examiner concluded that the examination of the Veteran's left shoulder was normal, with no evidence of any underlying pathology.

Based on the above evidence, entitlement to service connection for a left shoulder must be denied.  Under 38 U.S.C.A. § 1110, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Here, the January 2010 VA examiner found no evidence of any presently existing left shoulder disability.  Additionally, service treatment records are negative for any chronic left shoulder disability and there are no VA or private medical records noting a left shoulder disability.

While the Board has considered the Veteran's subjective complaints of left shoulder pain following sporting activities, the Board finds the medical evidence of record to be more probative than the Veteran's lay statements on the issue of whether the Veteran has a current left shoulder disability.

The Veteran has not demonstrated that he has any knowledge or training in diagnosing medical conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer medical opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion depends on the facts of the particular case.

In Davidson, the Federal Circuit drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds that the question of whether the Veteran currently has a left shoulder disability to include whether such is of service origin is too complex to be addressed by a layperson.  Such a condition is not amenable to observation alone.  Hence, any lay statements of the Veteran purporting to diagnose a left shoulder disability would not be competent evidence and would therefore, be entitled to low probative weight in this case.

For the above reasons, entitlement to service connection for a left shoulder disability must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a December 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue and documents and considers the relevant medical facts and principles.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).



ORDER

Entitlement to service connection for a left shoulder disability is denied.


REMAND

The Veteran is also seeking entitlement to initial compensable disability evaluations for right knee patellar tendonitis and bilateral pes planus.

The Veteran was last afforded VA examinations of these disabilities in December 2009 and January 2010, more than four years ago.  The Veteran has also requested that the disabilities at issue be reexamined.  Where the record does not adequately reveal the current state of a disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

Accordingly, on remand the Veteran should be afforded an examination of his right knee and bilateral foot disabilities.

Additionally, the Board notes that there is no evidence that the Veteran has received either private or VA outpatient treatment for his service-connected disabilities during the period on appeal.  On remand, all VA outpatient treatment records, if any, should be associated with the Veteran's claims folder and the Veteran should be asked to provide the names of any private treatment providers who may have relevant evidence concerning the severity of his disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Associate all available relevant VA outpatient treatment records, if any, with the Veteran's claims folder.

2.  Ask the Veteran to provide the names of any private treatment providers who have medical records relevant to his claim.

3.  Once this is done, the RO should schedule the Veteran for VA examinations of his right knee patellar tendonitis and bilateral pes planus.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and severity of his disabilities.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


